Per Curtam,
It was not error to send the jury out to view the premises. They could understand the testimony far better, and could determine the merits of the varying opinion of witnesses as to the *371value of the property, before and after the injury, with much more intelligence and satisfaction by seeing the property for themselves. They were properly cautioned by the court as to what they should do, and a representative of each party attended them. We think in view of the peculiar circumstances of the case it was a very proper direction by the court to send them out to view the premises.
The only question of a practical character before the jury was the difference between the value of the property before and after the change of grade. It was a question which was largely a matter of opinion among persons qualified to judge upon such a subject, and a considerable number of them were examined on each side. There was a very great conflict of opinion on this subject among the witnesses, and of course the whole matter had to be determined by the jury. We think they were properly instructed by the court below and we do not think the charge was misleading or unfair or inadequate. The action of the court upon the offers of testimony was without error. The assignments of error are all dismissed.
Judgment affirmed.